DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/07/2021 has been entered. Claims 1-8 are still pending in this application.

Response to Arguments
1.	Applicant’s amendment filed on 12/07/2021 overcome the all rejections and objections set forth in the previous Office Action.
Applicant’s arguments, filed on 12/07/2021 have been fully considered and are persuasive. 
Allowable Subject Matter
2.	Claims 1-8 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
-determine whether an amount of paper required for the group print job exceeds a total amount of the specified continuous-form paper; upon determining that the amount of paper required for the group print job exceeds the total amount of the specified continuous-form paper, separately store, in the storage,  some of the print jobs forming the group print job as a subgroup; and select, based on information stored in the storage, an output device storing a sufficient number of cut sheets to compensate for a shortage in the specified continuous-form paper, thereby being configured to output the cut sheets which satisfy an execution condition for executing the print jobs forming the subgroup, from among a plurality of output devices.
The prior art fails to teach Claim 4, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
determine whether an amount of paper required for the group print job exceeds a total amount of the specified continuous-form paper; upon determining that the amount of paper required for the group print job exceeds the total amount of the specified continuous-form paper, separately store, in the storage,  some of the print jobs forming the group print job as a subgroup; and select, based on information stored in the storage, an output device storing a sufficient amount of continuous-form paper to compensate for a shortage in the specified continuous-form paper, thereby being configured to output the continuous-form paper which satisfies an execution condition for executing the print jobs forming the subgroup, from among a plurality of output devices.
The closest prior art, Saito (US 20120176645) reveals, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
The claim 8 is computer readable medium claim corresponding to the apparatus claim 1 and is thus allowed for the same reasons as for the claim 1.

The claims 5-7 depend on the claim 4 and are thus allowed for the same reasons as for the claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 5712727773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677